Hancock, Jr., J.
(dissenting). I must disagree with the majority’s holding that the two dog bite incidents are occurrences which, as a matter of law, are covered by the policy.
The indorsement entitled “Premises and Operations Limitation Endorsement” affords liability coverage both for the insured’s premises (121 Linwood Avenue) (for occurrences “arising out of the ownership, maintenance or use of the insured premises”) and for the insured’s business (landlord) (for occurrences arising out of “all operations necessary or incidental to the business of the Named Insured conducted at or from the insured premises”) I cannot accept the majority’s interpretation of the clause “conducted at or from the insured premises” as relating to the word “oc*472currences” and signifying an intention to afford coverage for occurrences “away from the premises”. The phrase “conducted at or from the insured premises” clearly relates to and identifies the business to be covered by the policy as the business which the insured conducts “at or from” the premises and thus distinguishes that business from some other business the insured may be conducting. The sole question is whether the two dog bites are occurrences arising out of “the ownership, maintenance or use” of the insured premises or out of “operations necessary or incidental” to the insured’s business conducted at or from those premises.
A plain reading of the “ownership, maintenance or use of the insured premises” provision leads to the conclusion that it covers only liability arising from activities directly related to the premises described in the declarations, and not to the business, which is not mentioned in the provision. This provision cannot reasonably be construed so broadly as to extend coverage to the insured on errands away from the premises which can arguably be said to have some tenuous connection with the premises, such as picking up light-bulbs or grass seed or mailing a property tax payment. Rather, it should be read to protect the insured from potential liability to which she might be exposed by virtue of her ownership or use of the premises and possible faulty maintenance thereof (see, e.g., Lowitt v Pearsall Chem. Corp. of Md., 242 Md 245). Even assuming that coverage under this section were not precluded as a matter of law, the court below could properly have found on this record as a matter of fact that neither occurrence arose from the “ownership, maintenance or use” of the premises (cf. T. R. Serv. Sta. v Maryland Cas. Co., 22 AD2d 817).
The other possible source of coverage is the clause covering “all operations necessary or incidental to the business of the Named Insured conducted at or from the insured premises”. This portion of the policy covers the business operations themselves and thus may cover occurrences arising from operations off the premises which are necessary or incidental to the business located on the insured premises. It could be argued that, as a matter of law, keeping a watchdog was not an “operation necessary or in*473cidental” to the business of being a landlord (cf. Davis v Hartford Acc. & Ind. Co., 48 Misc 2d 185, mod 25 AD2d 604) or that, even if it were, the occurrences did not arise therefrom but from independent acts neither necessary nor incidental thereto (see Drennan v Great Amer. Ins. Co., 27 AD2d 641). At the very least, these issues present factual questions which the court below in denying coverage after trial must have resolved against the insured (see T. R. Serv. Sta. v Maryland Cas. Co., supra, holding that whether the maintenance of a watchdog on the insured premises was an operation necessary and incidental to the ownership, maintenance or use of the premises as an automobile service station is a question of fact). The court’s determination is supported by the record. Elements of proof which would support a finding that having a watchdog was not necessary or incidental to the insured’s business as a landlord include evidence that she had previously been a landlord for seven years without owning a dog and that she took the dog in the car with her to run errands, during which time she must have considered it unnecessary for him to be guarding the premises. I note that the court may have concluded that the insured’s credibility on certain points was shaken based on, inter alia, inconsistencies between her testimony at the examination before trial and at trial, particularly with respect to the unreported burglary which she claims prompted her to get a watchdog. Even if it determined that keeping a watchdog was an “operation necessary or incidental” to the business, the court could properly have found that the Mancini incident was an occurrence arising not from the operation of having a watchdog on the premises but from the insured’s act of taking the dog along with her (thus leaving the house unwatched), speeding, and allowing the dog to jump out of the car and bite the police officer—independent acts unrelated to the insured’s business operations. Similarly, the court could have found that the insured’s failure to control her dog while at the veterinarian’s was an independent act unrelated to the keeping of a watchdog for a multiple dwelling.
The judgment should be affirmed.
Dillon, P. J., and Schnepp concur with Card amone, J.; *474Hancock, Jr., and Denman, JJ., dissent and vote to affirm in an opinion by Hancock, Jr., J.
Judgment reversed, on the law and facts, with costs, and judgment entered in favor of plaintiff.